Her   & Be 427, aeta i&th iuljia-
                                   l4tur8 - validity of pxwvi-
                                   elm for revorsian bf abrpluil
                                   fee6 to th8 Cwxw31 dsvenue
                                   hlld.




          *la Is the provirion of the General %ppra-
    priation Bill of 1339, protidi for tha reversion
    of surplu* fee6 and unextmded 34 loncee to the
    Gmer4l r?evenu*FM4 violative of 50ation 7 of
    krticrle 8 of tho_Coxmtltutlan of TcxasT
         *2* If the ourplua ti unaxponded baloneea
    remub&q an band attho end of the fiscal gear
    do :wt revert to r&mQenera.l itrtwnue IruIil, then
    ulll suuh euqplua yrrdumxpend~d b&maw     ret&in
    their oharwter as au& MS YE to be subjelrtto
    tbo juridiotion ef the Lia;itrrdPoyamnte 3oard
    after the bo@uting of the second year of the
    bfannius, or w&l1 mcb surpluses or unexpended
    beianoes be treated slipply a8 M initial colloetlan
    for the swond year of tha biunniuor?"
         Artlcl~e352, i?aviaed:Xx41 Xatutar, 1925, provliee
48 fcUm#61
lionarable be         Btady, Pam 2



     tberaSor~~eh8l.l
                    be made by the Cemaimioner upon
     the bank8 exmlned in        ion to 8864ta or
     resouraes held by the                               upon the datea of
     the     axmlwtien               of tha ruloua              banks,"
              &rt*ale 363, fbviaad Civil Zkatutes, 1925, groridea
aa f4Blimu8r

          *hll fund8 colleoted m exaainationfeee
     6ball be paid by tba Cma&a8ieaer dirwctly into
                              l     The   e x p me4 8    o lt o x nin8tio a         a nd
     of   th*     Co mti8a io wr        prov&lona
                                           in   ea fo r o ing    the
     ar tdlistit1.r,
                   aball be paid upoa   cortifi-                 the
     U6t8 Of tb0 copraiMiOCIUb WUFUlt Of the
     Ccmtmller upon the State Zreamr~.~
              Sanu%o Bill             427,      A4t8 of the 4&h               lagfslotura,   LIP
elude* thsrfolfouiag a8 a lpeeial rider followiry tha appro-
prlttioa fad0 for the State BudrIng Dwartuntr
          "3uhj~t t% tho limitationa nt forth in
     rho provisionsat the *ab of tbi8 Act, all qqw9-
     priatiezu herein iaado.ferthe State &akin; 3e-
     &wrtaMt*llbe        id out OJ their m*i*r,   &nd                                          -
     tbo C~~oller     ac ll redwe U8 upwaditure8
     m a *50stu lxuoad the wtuel    racoipts OOlLocted
     . l     l”
              The gonenl rldora pet&tat0 *aate BillJb2?, Aoto
of the CbtlkLegiolattue, in t &. $amgrapat s$yled %id.tatioa
6ifPayment*@,     irkeludesthe follaldn& Mntow~r
                          -
          *All 8ur w f-8,    ro~elptr,                                 apeuial &nda,
     OF otker wai F'
                   able fund8 dllhad     the end of               ut
     each par   of the bieuniua &all revert to tbo
     Central Eweme iimd af thir Stats wloms other-
     wise provided hernln.w

              ikrsction           7 of irticfa          B of the ComtitutXon of the
State of Texas roads:
          "The Logimlutureeh6ll not have power to
     borrw or ia MY r8amu divers &oar itm purpso
     any S~wa3l Iund t&it may, or ollgbt to, c;:me
     ir.to    the Troesury;               and sliall      atie         it   penal   for
     rir:y
         peraan or gxwmx~rito il~rrcw,
                                     withhold, or tn
i